DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 08/12/2021 9/21/2021 and the preliminary amendment filed on 01/07/2022 claims 1-8 are cancelled, claims 9-15 are pending in the present application, claims 1, 14, 15 are written in independent form. The present Application is a 371 of PCT/2019/013901 with a filing date of 03/28/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (claims 7-12) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “mean for” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “unit configured to” in claims 9, 14 and claims 10-13 by at least virtue of dependence upon claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20200045650 to Suzuki et al (hereinafter d1) in view of United States Patent Application Publication US-20200252974 to Akkarkaran et al (hereinafter d2).
Regarding claim 9, as to the limitation “A terminal comprising: a transmitting unit” “a control unit” d1 discloses a system (see d1 Fig. 1 para. 0036-47) which includes at least a terminal (see d1 Fig. 4 para. 0112-0120) and a base station (see d1 Fig. 5 para. 0121-0127) wherein each of the terminal and the base station includes at least a transmitting unit, control unit (see d1 Fig. 4 para. 0112-0120), receiving unit (see d1 Fig. 5 para. 0121-0127), wherein at least one of the devices performs a method controlling the device (see d1 para. 0011, 0013, para. 0201);
as to the limitation “a transmitting unit configured to transmit a preamble and a physical uplink shared channel in a first step of a 2-step random access procedure; and a control unit configured to maintain, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching” d1 discloses a two-step RACH procedure (see d1 Fig. 7 para. 0134-0138), a four step RACH procedure (see d1 Fig. 6 para. 0127-0128) and switching (see d1 para. 0139-0142), and a power ramp counter (see d1 para. 0208, 0216-0218). d1 does not appear to explicitly disclose “to maintain, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching” although correspondence to the limitation can be implied from the disclosure of d1, in order to provide robust treatment of the limitation attention is directed to d2 which, in a similar field of endeavor of wireless communication (see d2 para. 0002) discloses maintaining, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching (see d2 para. 0133)(see d2 Fig. 9 para. 0123-0137).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of maintain, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improved communications between access points and stations (see d2 para. 0006).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of improved communications between access points and stations with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitation “The terminal according to claim 9, wherein the control unit maintains, after the switching, a value of power after power ramping” d1 in view of d2 discloses claim 9 as set forth above, d1 in view of d2 also discloses maintaining, after the switching, a value of power after power ramping (see d2 para. 0007, 0009).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of maintaining, after the switching, a value of power after power ramping as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improved communications between access points and stations (see d2 para. 0006).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of improved communications between access points and stations with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “The terminal according to claim 9, wherein the control unit uses different values for a power ramping step value in the 2-step random access procedure and a power ramping step value in the 4-step random access procedure” d1 in view of d2 discloses claim 9 as set forth above, d1 in view of d2 also discloses using different values for a power ramping step value in the 2-step random access procedure and a power ramping step value in the 4-step random access procedure (see d2 para. 0133). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of using different values for a power ramping step value in the 2-step random access procedure and a power ramping step value in the 4-step random access procedure as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improved communications between access points and stations (see d2 para. 0006).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of improved communications between access points and stations with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 14, as to the limitation “A communication system comprising: a terminal; and a base station, wherein the terminal includes: a transmitting unit” “a control unit” “and a base station includes: a receiving unit”d1 discloses a system (see d1 Fig. 1 para. 0036-47) which includes at least a terminal (see d1 Fig. 4 para. 0112-0120) and a base station (see d1 Fig. 5 para. 0121-0127) wherein each of the terminal and the base station includes at least a transmitting unit, control unit (see d1 Fig. 4 para. 0112-0120), receiving unit (see d1 Fig. 5 para. 0121-0127), wherein at least one of the devices performs a method controlling the device (see d1 para. 0011, 0013, para. 0201);
as to the limitation “configured to transmit a preamble and a physical uplink shared channel in a first step of a 2-step random access procedure; and a control unit configured to maintain, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching, and a base station includes: a receiving unit configured to receive the preamble and the physical uplink shared channel transmitted by the terminal in the first step of the 2-step random access procedure, and a preamble transmitted by the terminal in a first step of the 4-step random access procedure” d1 discloses a two-step RACH procedure (see d1 Fig. 7 para. 0134-0138), a four step RACH procedure (see d1 Fig. 6 para. 0127-0128) and switching (see d1 para. 0139-0142), and a power ramp counter (see d1 para. 0208, 0216-0218). d1 does not appear to explicitly disclose “to maintain, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching” although correspondence to the limitation can be implied from the disclosure of d1, in order to provide robust treatment of the limitation attention is directed to d2 which, in a similar field of endeavor of wireless communication (see d2 para. 0002) discloses maintaining, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching (see d2 para. 0133)(see d2 Fig. 9 para. 0123-0137).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of maintain, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improved communications between access points and stations (see d2 para. 0006).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of improved communications between access points and stations with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 15, as to the limitation “A communication method of a terminal, the communication method comprising:” d1 discloses a system (see d1 Fig. 1 para. 0036-47) which includes at least a terminal (see d1 Fig. 4 para. 0112-0120) and a base station (see d1 Fig. 5 para. 0121-0127) wherein each of the terminal and the base station includes at least a transmitting unit, control unit (see d1 Fig. 4 para. 0112-0120), receiving unit (see d1 Fig. 5 para. 0121-0127), wherein at least one of the devices performs a method controlling the device (see d1 para. 0011, 0013, para. 0201);
as to the limitation “transmitting a preamble and a physical uplink shared channel in a first step of a 2-step random access procedure; and maintaining, after switching from the 2-step random access procedure to a 4-step random access procedure, a value of a power ramping counter before the switching” d1 discloses a two-step RACH procedure (see d1 Fig. 7 para. 0134-0138), a four step RACH procedure (see d1 Fig. 6 para. 0127-0128) and switching (see d1 para. 0139-0142), and a power ramp counter (see d1 para. 0208, 0216-0218). d1 does not appear to explicitly disclose “to maintain, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching” although correspondence to the limitation can be implied from the disclosure of d1, in order to provide robust treatment of the limitation attention is directed to d2 which, in a similar field of endeavor of wireless communication (see d2 para. 0002) discloses maintaining, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching (see d2 para. 0133)(see d2 Fig. 9 para. 0123-0137).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of maintain, after switching from the 2-step random access procedure to a 4- step random access procedure, a value of a power ramping counter before the switching as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improved communications between access points and stations (see d2 para. 0006).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of improved communications between access points and stations with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter






Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643